DETAILED ACTION

This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,950,263.  Although the claims at the current application substantially claims same elements as the patent, however, the current application fails to claim a docking cradle form in the footprint of the mobile gaming console; as required by the patent `263.  However, it would have been obvious for one with ordinary skill in the art, to have modified the system to include a docking cradle form in the footprint of the mobile gaming console, to allow for convenient accessibility of the device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimohata et al. (US Patent 9,030,410 referred to hereinafter as Shimohata).
Claims 1, 2 & 20:	Shimohata discloses a system comprising, means for starting at least one of an operating system initializing software and a mobile gaming module initializing software, means for storing said starting means (abstract), means for receiving an external input to said mobile gaming console (figure 4 & cols. 7-8: 55-68), means for converting said input to a command, in which said input comprising at least one of, connect to a network request, link with a device request, memory access request, and check docking request, means for initializing an action in response to said command, means for checking whether said starting means requires at least one of, a 
Claim 3:	Shimohata discloses receiving at least one of a connection to a network request, link with a device request, memory access request, check docking request (col. 9: 25-53).
Claim 4:	Shimohata discloses checking whether said processing module requires at least one of a network module, link module, memory module, docking module, and presentation module for the execution of said request (cols. 9-10: 40-66).
Claim 5:	Shimohata discloses sending data from the processing module to said network module to execute said connect to said network request (cols. 11-12: 15-33).
Claims 6-8:	Shimohata discloses providing a 4G Hotspot with a 4G transceiver connected to said network module and creating a network connection and transferring data over said network connection (cols. 9-11: 40-66).
Claims 9-10:	Shimohata discloses checking wired or wireless links from other devices and modules, establishing a communications link with at least one of a connected device and module, and transferring data between said linking module and 
Claim 11:	Shimohata disclose accessing a memory storage device for reading or writing, wherein a right side of said mobile gaming console comprises one or more removable storage slots for accepting at least one of an SD card, game cartridge, disc, and media card (figures 2-3).
Claim 12:	Shimohata disclose sending data from the processing module to said docking module to execute said check docking request (cols. 9-10: 40-66).
Claim 17:	Shimohata disclose tracing said mobile gaming console movement with at least one of an accelerometer and gyroscope sensor (cols. 5-6: 48-62).
Claim 18:	Shimohata disclose sending data from the processing module to said presentation module to execute a presentation of a result of said request and presenting the result of a completed task or action with at least one of a touch screen, speaker, and vibration on said mobile gaming console (cols. 9-12 & cols. 19-20).
Claim 19:	Shimohata disclose switching views and display zooming with one or more shoulder buttons disposed at a proximate top of said mobile gaming console (cols. 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimohata as applied to claims above, and further in view of Zeng (US Patent Pub. 20080305873).
Claim 13:	Shimohata disclose the system sending data from the processing module to said docking module to execute said check docking request (cols. 9-10: 40-66).  However, Shimohata fails to disclose establishing communications with said docked mobile console, receiving control signals from said mobile gaming console, and connecting at least one of an electronic component and module attached to the docking module with the docked mobile gaming console.  In an analogous art, Zeng teaches of a hand held game controller with touch screen which also includes plurality of accelerometers.  The controller is configured with wireless communications transceivers allowing them to communicate to a base station.  The system further includes a base station that communicates with the hand held controllers.  The base station is further configured with a connector suitable for connection to an accessory box and a second connector suitable for connection to a computing device (0007-0009 & 0059-0062).  It would have been obvious for one with ordinary skill in the art, at the time of applicant's invention to have modified the controller device disclosed by Shimohata to include establishing communications with said docked mobile console, receiving control signals from said mobile gaming console, and connecting at least one of an electronic component and module attached to the docking module with the docked mobile gaming console; As taught by Zeng, to create a better functioning interface (0004).

Claim 15:	The combination of Shimohata and Zeng teach receiving alarm or emergency notifications (col. 64: 27-44).
Claim 16:	The combination of Shimohata and Zeng teach displaying data on a larger display screen coupled to said docking station from said mobile gaming console (figures 1-2, Zeng).

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akifusa (8,961,307) refers to playing a game by operating a terminal device while viewing a terminal game image displayed on an LCD of the terminal device, another user can operate a controller while viewing a monitor game image displayed on a monitor, and can acquire, remove, move, or halt an object other than a player object by moving a cursor displayed on a monitor game image.
Zhu (8,907,891) refers to a systems for playing video games with a controller having a display that shares content with a main display are provided. According to embodiments of the invention, a method is provided for interactive gameplay of a video game. The method initiates with executing a video game, the video game providing a 

The referenced citations made in the rejection(s) and/or above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 


Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

Conclusion
This is a continuation of applicant's earlier Application No. 15954598.  All claims are drawn to the same invention claimed in the earlier application and could have been THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNIT PANDYA/Primary Examiner, Art Unit 3649